  8:17-cv-00469-BCB-CRZ Doc # 38 Filed: 05/06/20 Page 1 of 1 - Page ID # 87



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RONALD HANSEN,

                     Plaintiff,                       8:17CV469

     vs.
                                                       ORDER
AMERICAN AIRLINES, INC.,

                     Defendant.


      The parties have a scheduled mediation and are currently focused on
settlement.

      Accordingly,

       IT IS ORDERED that on or before June 19, 2020, the parties shall either
file a joint stipulation for dismissal of this case, or a motion with proposed
deadlines for case progression to trial.


      Dated this 6th day of May, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
